March 1, 2010 American Independence Funds Trust Prospectus Institutional Class Class A Class C* (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISISX IFCSX ISFSX 026762708 026762807 026762732 American Independence International Equity Fund IMSSX IIESX NA 026762880 0267627872 NA American Independence Short-Term Bond Fund ISBSX ISTSX ITBSX 026762302 026762401 026762716 American Independence Intermediate Bond Fund IIISX IBFSX NA 026762500 026762609 NA American Independence Kansas Tax-Exempt Bond Fund SEKSX IKSTX IKTEX 026762864 026762856 026762682 American Independence International Bond Fund FFIFX FNIFX NA 30242R881 30242R659 NA American Independence U.S. Inflation-Indexed Fund FFIHX FNIHX FCIHX 30242R824 30242R642 026762575 American Independence Fusion Fund AFFSX AFFAX NA 026762450 026762443 NA NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. * The Class C Shares are not available for all funds. The Notice of Privacy Policy and Practices of the Funds is included with this Prospectus, but is not considered to be a part of the Prospectus. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY  STOCK FUND 2 FUND SUMMARY  INTERNATIONAL EQUITY FUND 7 FUND SUMMARY  SHORT-TERM BOND FUND 13 FUND SUMMARY  INTERMEDIATE BOND FUND 19 FUND SUMMARY  KANSAS TAX-EXEMPT BOND FUND 25 FUND SUMMARY  INTERNATIONAL BOND FUND 30 FUND SUMMARY  U.S. INFLATION-INDEXED FUND 36 FUND SUMMARY  FUSION FUND 41 MORE ABOUT THE FUNDS 46 Additional Information About the Funds Investment Strategies 46 Related Risks 47 Fund Management 52 INVESTING WITH THE FUNDS 57 Choosing a Class of Shares 57 Opening an Account 61 Exchanging Shares 62 Redeeming From Your Account 62 Other Shareholder Servicing Information 63 Calculating Share Price 67 Distribution and Service (12b-1) Fee Plan 67 Dividends, Distributions and Taxes 68 FINANCIAL HIGHLIGHTS 70 SERVICE PROVIDERS 75 NOTICE OF PRIVACY POLICY & PRACTICES 76 ADDITIONAL INFORMATION 77 1 Stock Fund FUND SUMMARY  STOCK FUND Investment Objectives/Goals. The Funds investment objective is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class A Class C Class Shares Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75 % None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None1 ) 1.00 % Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00 % 1.00 % 1.00 % Distribution (12b-1) and Service Fees None 0.25 % 1.00 % Other Expenses 0.40 % 0.40 % 0.40 % Acquired Fund Fees and Expenses 0.00 % 0.00 % 0.00 % Total Annual Fund Operating Expenses 1.40 % 1.65 % 2.40 % Fee Waivers and Expense Reimbursements -0.34 % -0.34 % -0.34 % Net Expenses 1.06 % 1.31 % 2.06 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. (3) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is not assessing a 12b-1 fee. Should the Fund wish to impose this fee, the implementation must be approved by the Board and shareholders must be provided with 60 days prior notice. (4) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (5) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds 2 (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.40%, 1.65% and 2.40% for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. (6) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.99% of the Funds average net assets for the Institutional Class Shares, 1.24% of the Funds average net assets for the Class A Shares and 1.99% of the Funds average net assets for the Class C Shares. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the Stock Funds portfolio turnover rate was 242%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of its net assets, plus borrowings for investment purposes, in common and/or preferred stocks; > At least 65% of its total assets in such stocks issued by U.S. companies with large market capitalizations (over $5 billion) at the time of purchase; and > May also invest in securities that are convertible into common stock and preferred stock. Main types of securities the Fund may hold: Common stocks of companies traded on major stock exchanges Preferred stocks Convertible bonds Short term money market securities Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. 3 Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Style Risk . Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests primarily in value stocks, its performance may lag when growth stocks outperform value stocks. Mid- and Small-Cap Risk. Because midsized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. The Fund is diversified under the Investment Company Act of 1940, as amended (the 1940 Act). Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund by showing in the bar chart how the Stock Fund performed from year to year and by comparing in the table the Funds performance over time to that of the Standard & Poors 500® Composite Stock Index (S&P 500®), a widely recognized, unmanaged index of common stocks. The Russell 1000 Value Index will be used as the Funds benchmark. The Russell 1000 Value Index is an unmanaged index of large cap value stocks. The Fund has been in existence since January 21, 1997, but until March 2, 2006, the Fund was organized as the Stock Fund of the former American Independence Funds Trust. From March 1, 2006 to March 1, 2007 the Fund was managed by Barrow, Hanley, Mewhinney & Strauss, Inc. Prior to December 1999, the Fund was managed by another sub-adviser. Prior to the reorganization on March 2, 2006, the Institutional Class Shares were previously known as Service Class Shares. The Fund has carried forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor funds Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The returns for the Institutional Class will differ from Class A and Class C shares because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how the Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. 4 (1) These figures are for the year ended December 31 of each year. Best quarter: % Q2 2003 Worst quarter: )% Q4 2008 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % Class C Shares % % % Russell 1000 Value Index % % % S&P 500® Index % % % (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (2) After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. (3) Indices do not reflect the deduction for fees, expenses or taxes. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. Jeffrey A. Miller, Ms. Ariel Frommer, Ms. Tammy Dalton, and Mr. Eric M. Rubin are responsible for the day to day management of the Fund. Managed the Manager Name Primary Title Fund Since Jeffrey A. Miller Portfolio Manager 2006 Eric Rubin Portfolio Manager 2006 Ariel Fromer Vice President, Assistant Portfolio Manager 2006 Tammy Dalton Vice President of Research 2006 5 For additional information about the Adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio managers and the portfolio managers ownership of securities of the Funds they manage, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class C Class Shares Shares Shares Initial Purchase $ 250,000 $ 5,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 6 International Equity Fund FUND SUMMARY  INTERNATIONAL EQUITY FUND Investment Objectives/Goals. The Funds goal is to provide investors with long-term capital appreciation. The Fund seeks its objective by investing in equity securities of issuers based outside of the United States. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None (1) Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.81 % 0.81 % Distribution (12b-1) and Service Fees None 0.50 % Other Expenses 0.52 % 0.52 % Acquired Fund Fees and Expenses 0.00 % 0.00 % Total Annual Fund Operating Expenses 1.33 % 1.83 % Fee Waivers and Expense Reimbursements -0.18 % -0.18 % Net Expenses 1.15 % 1.65 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. (3) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.33% and 1.83% for the Institutional Class Shares and Class A Shares, respectively. 7 (5) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 1.09% of the Funds average net assets for the Institutional Class Shares and 1.59% of the Funds average net assets for the Class A. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the International Equity Funds portfolio turnover rate was 186%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: Primarily in the equity securities of companies located outside the U.S., including emerging markets; At least 80% of its net assets in foreign securities, which means those securities issued by companies whose principal securities trading markets are outside the U.S.; (2) that are linked to non-U.S. dollar currencies; or (3) that are organized under the laws of, or with principal office in, a country other than the U. S.; > No more than 20% of net assets in developing countries or emerging market securities; > Invest in securities denominated in the currencies of a variety of countries, as well as in securities denominated in multinational currencies such as the Euro; May enter into currency hedges that may decrease or offset any losses from such fluctuations; Invest in American Depository Receipts (ADRs), Global Depository Receipts (GDRs) and European Depository Receipts (EDRs) issued by sponsored or unsponsored facilities; > May invest in securities that are sold in private placement transactions between their issuers and their purchasers and that are neither listed on an exchange nor traded over-the counter; and > May invest in obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. Main types of securities the Fund may hold: > Common stocks of companies traded on major stock exchanges of countries outside the U.S. (both developed and emerging market countries) 8 American Depositary Receipts, Global Depositary Receipts, European Depositary Receipts Short term money market securities Obligations issues or guaranteed by the U.S. Government, its agencies or instrumentalities Currency hedges Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Emerging Market Country Risk. Investments in a country that is still relatively underdeveloped involves exposure to economic structures that are generally less diverse and mature than in the U.S. and to political and legal systems which may be less stable. In the past, markets of developing countries have had more frequent and larger price changes than those of developed countries. Political Risk. A greater potential for revolts, and the taking of assets by governments exists when investing in securities of foreign countries. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Bond Market Risk. Debt securities are subject to the risk that fixed income prices in general may lose value because of declines in the bond market. The prices of fixed income securities respond to a variety of economic factors, particularly interest rate changes, as well as to perceptions about the credit worthiness of both corporate and government issuers. Generally fixed income securities will decrease in value if interest rates rise and will increase in value if interest rates decline. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. The Fund is diversified under the Investment Company Act of 1940, as amended (the 1940 Act). Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart and table listed below show how the International Equity Fund has performed from year to year. The Fund has been in existence since November 1, 1995 but until March 2, 2006, the Fund was organized as the International Multi Manager Stock Fund of the former American Independence Funds Trust. The performance shown in the bar chart and table represents the actual performance of the Fund from January 20, 1997 (its inception) through December 31, 2006; and the actual performance of the Portfolio from November 1, 1995 (its inception) through January 19, 1997. This 9 performance would have been significantly lower, taking into account the current fees of the Fund, because the Portfolios performance reflects no fees at the feeder level and the predecessor fund had lower fees. The bar chart provides some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year. The table below it compares the Funds performance over time to that of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index, a widely recognized, unmanaged representative of the aggregate performance of international stock markets. Prior to the reorganization on March 2, 2006, the predecessor fund offered a class of shares similar to the Funds Institutional Class shares known as the Service Class shares. As a result of the reorganization, the Fund has carried forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor funds Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The returns for the Institutional Class and Class A Shares will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. (1) These figures reflect year-by-year total returns for the Fund, the Portfolio and the Predecessor and are for the year ended December 31 of each year. (2) The performance of the Portfolio was calculated by adjusting the performance of the Initial Feeder Fund to exclude fees and expenses paid at the level of the Initial Feeder Fund. Best quarter: % Q2 2003 Worst quarter: )% Q3 2002 10 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % MSCI EAFE Index % % % (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (2) After-tax returns for Class A Shares, which are not shown, will vary from those shown for Institutional Class Shares. (3) Indices do not reflect the deduction for fees, expenses or taxes. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. Mr. Eric M. Rubin is responsible for the oversight of the sub-advisory relationship. Sub-Adviser. Securities Global Investors, LLC (SGI) located at 801 Montgomery Street, 2nd Floor, San Francisco, California 94133. Managed the . Manager Name Primary Title Fund Since David Whittall Portfolio Manager 2009 Scott Klimo Portfolio Manager 2009 Yon Perullo Portfolio and Risk Manager 2009 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class Shares Shares Initial Purchase $ 3,000,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 11 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 12 Short-Term Bond Fund FUND SUMMARY  SHORT-TERM BOND FUND Investment Objectives/Goals. The Funds goal is to provide investors with as high a level of current income as is consistent with liquidity and safety of principal by investing primarily in investment-grade bonds with maturities of 1-3 years. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Class C Shares Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 2.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40 % 0.40 % 0.40 % Distribution (12b-1) and Service Fees None 0.50 % 1.00 % Other Expenses 0.24 % 0.24 % 0.24 % Acquired Fund Fees and Expenses 0.00 % 0.00 % 0.00 % Total Annual Fund Operating Expenses 0.64 % 1.14 % 1.64 % Fee Waivers and Expense Reimbursements -0.19 % -0.44 % -0.19 % Net Expenses 0.45 % 0.70 % 1.45 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. (3) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. (4) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (5) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the 13 Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 0.64%, 1.14% and 1.64% for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. (6) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.45% of the Funds average net assets for the Institutional Class Shares, 0.70% of the Funds average net assets for the Class A Shares and 1.45% of the Funds average net assets for the Class C Shares. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the Short-Term Bond Funds portfolio turnover rate was 61%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: In high quality debt securities; At least 65% of total assets in U.S. dollar-denominated securities; Maintain an average maturity between 1 and 3 years; Limit the Funds duration to 2 years or less; In derivatives for hedging and non-hedging purposes, such as to manage the effective duration of the Portfolio or as a substitute for direct investment; and > More than 25% of its total assets in the Banking and Finance industry. For purposes of this limitation, the Banking and Finance industry is deemed to include securities of issuers engaged in banking or finance businesses, including issuers of asset-and mortgage-backed securities. Main types of securities the Fund may hold: Asset-Backed Securities Bank Obligations Corporate Debt Instruments Derivative Instruments 14 Foreign Debt Instruments Mortgage-Backed Securities Other Investment Companies U.S. Government and Agency Securities Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Political Risk. A greater potential for revolts, and the taking of assets by governments exists when investing in securities of foreign countries. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Investment Company Risk. The Fund may invest in closed-end funds and other investment companies ("Underlying Funds"). As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities. You will indirectly bear fees and expenses charged by the underlying Funds in addition to the Funds direct fees and expenses. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. The Fund is non-diversified under the 1940 Act, meaning that it may invest in a limited number of issuers. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. 15 More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart listed below shows how the Short-Term Bond Fund has performed from year to year. The table below it compares the Funds performance over time to those of the Barclays Capital 1-3 Year Aggregate Index, a widely recognized, unmanaged index generally representative of short-term securities. This table gives some indication of the risks of an investment in the Fund by comparing the Funds performance with a broad measure of market performance. The Fund has been in existence since January 21, 1997, but until March 2, 2006, the Fund was organized as the UltraShort Bond Fund of the former American Independence Funds Trust (the predecessor fund). The Fund has carried forward the performance of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor funds Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charge (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The returns for the Institutional Class, Class A and Class C will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. (1) Institutional Class Shares were previously called Service Class. These figures are for the year ended December 31 of each year. While the Institutional Class has no sales charge, Service Class Shares did and performance would have been lower if sales charges were included. Best quarter: % Q3 2001 Worst quarter: )% Q2 2008 16 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % Class C Shares % % % Lehman Brothers 1-3 Aggregate Index % % % (1) For current performance information, including the Funds 30-day yield, call 1-888-266- 8787. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. (4) The Index does not reflect the deduction for fees, expenses or taxes. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. Robert A. Campbell and Mr. Eric M. Rubin are responsible for the oversight of the sub-advisory relationship. Sub-Adviser. Fischer Francis Trees & Watts, Inc. and two of its affiliates, Fischer Francis Trees & Watts, Inc., a corporate partnership organized under the laws of the United Kingdom, and Fischer Francis Trees & Watts (Singapore) PTE. LTD., a Singapore corporation, serves as the Sub-Adviser to the Fund. Managed the . Manager Name Primary Title Fund Since Kenneth ODonnell Portfolio Manager 2008 Robert Campbell Portfolio Manager 2006 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class C Class Shares Shares Shares Initial Purchase $ 3,000,000 $ 5,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P. O. Box 8045 17 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 18 Intermediate Bond Fund FUND SUMMARY  INTERMEDIATE BOND FUND Investment Objectives/Goals. The Funds goal is to provide investors with a competitive total return. A high level of current income is an important consideration in achieving the Funds overall goal. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None (1 ) Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40 % 0.40 % Distribution (12b-1) and Service Fees None 0.50 % Other Expenses 0.43 % 0.43 % Acquired Fund Fees and Expenses 0.00 % 0.00 % Total Annual Fund Operating Expenses 0.83 % 1.33 % Fee Waivers and Expense Reimbursements -0.18 % -0.38 % Net Expenses 0.65 % 0.95 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. (3) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. 19 Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 0.83% and 1.33% for the Institutional Class Shares and Class A Shares, respectively. (5) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.60% of the Funds average net assets for the Institutional Class Shares and 0.90% of the Funds average net assets for the Class A Shares. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the Intermediate Bond Funds portfolio turnover rate was 426%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: In intermediate term investment-grade bonds; At least 80% of the value of its net assets, plus the amount of any borrowings for investment purposes, in bonds; Maintain an average maturity between 3 and 10 years; Limit the Funds average duration to 5 years or less; and At least 65% of the Funds total assets invested in Bonds that are rated, at the time of purchase, within the three highest long-term or two highest short-term rating categories assigned by a nationally recognized statistical rating organization, such as Moodys Investors Service Inc. (Moodys), Standard & Poors Corporation (S&P), or Fitch Ratings Ltd. (Fitch), or which are unrated and determined by the Funds adviser to be of comparable quality. Main types of securities the Fund may hold: U.S. Treasury Obligations U.S. Government Agency Securities Corporate Debt Securities Mortgage-backed Securities Derivative Securities Forward Commitment Transactions 20 Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Forward Commitment Risk . The Fund may purchase or sell securities on a forward commitment basis. A forward commitment transaction is an agreement by a Fund to purchase or sell securities at a specified future date. When a Fund engages in these transactions, the Fund relies on the buyer or seller, as the case may be, to consummate the sale. Failure to do so may result in the Fund missing the opportunity to obtain a price or yield considered to be advantageous. As part of an investment strategy, the Fund may sell the forward commitment securities before the settlement date or enter into new commitments to extend the delivery date into the future. Such securities have the effect of leverage on the Funds and may contribute to volatility of a Funds net asset value and create a higher portfolio turnover rate. The Fund is diversified under the Investment Company Act of 1940, as amended (the 1940 Act). Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart on this page shows how the Intermediate Bond Fund has performed from year to year. The table below it compares the Funds performance over time to that of the Barclays Capital U.S. Aggregate Index, a widely recognized, unmanaged index generally representative of intermediate bonds. This table gives some indication of the risks of an investment in the Fund by comparing the Funds performance with a broad measure of market performance. The Fund has been in existence since January 21, 1997, but until March 2, 2006, the Fund was organized as the Intermediate Bond Fund of the former American Independence Funds Trust (the predecessor fund). The Fund has carried forward the performance of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the 21 performance of the predecessor funds Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The returns for the Institutional Class and Class A Shares will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. (1) Institutional Class Shares were previously called Service Class. These figures are for the year ended December 31 of each year. While the Institutional Class has no sales charge, Service Class Shares did and performance would have been lower if sales charges were included. Best quarter: % Q4 2008 Worst quarter: )% Q2 2004 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % Barclays Capital U.S. Aggregate Index % % % (1) For current performance information, including the Funds 30-day yield, call 1-888-266- 8787. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) After-tax returns for Class A Shares, which are not shown, will vary from those shown for Institutional Class Shares. (4) The Index does not reflect the deduction for fees, expenses or taxes. 22 Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. Robert A. Campbell and Mr. Eric M. Rubin are responsible for the oversight of the sub-advisory relationship. Sub-Adviser. Fischer Francis Trees & Watts, Inc., and two of its affiliates, Fischer Francis Trees & Watts, Inc., a corporate partnership organized under the laws of the United Kingdom, and Fischer Francis Trees & Watts (Singapore) PTE. LTD., a Singapore corporation, serves as the Sub-Adviser to the Fund. Managed the . Manager Name Primary Title Fund Since David Marmon Portfolio Manager 2008 Robert Campbell Portfolio Manager 2006 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class Shares Shares Initial Purchase $ 3,000,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 23 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 24 Kansas Tax-Exempt Bond Fund FUND SUMMARY  KANSAS TAX-EXEMPT BOND FUND Investment Objectives/Goals. The Funds goal is to preserve capital while producing current income for the investor that is exempt from both federal and Kansas state income taxes. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Class C Shares Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25 % None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None (1 ) 1.00 % Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.30 % 0.30 % 0.30 % Distribution (12b-1) and Service Fees None 0.50 % 1.00 % Other Expenses 0.27 % 0.27 % 0.27 % Acquired Fund Fees and Expenses 0.00 % 0.00 % 0.00 % Total Annual Fund Operating Expenses 0.57 % 1.07 % 1.57 % Fee Waivers and Expense Reimbursements -0.17 % -0.27 % -0.17 % Net Expenses 0.40 % 0.80 % 1.40 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. (3) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. (4) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (5) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds 25 (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 0.57%, 1.07% and 1.57% for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. (6) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.40% of the Funds average net assets for the Institutional Class Shares, 0.80% of the Funds average net assets for the Class A Shares and 1.40% of the Funds average net assets for the Class C Shares. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the Kansas Tax-Exempt Bond Funds portfolio turnover rate was 14%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > In municipal bonds with maturities ranging from 1 to 20 years and which are rated, at time of purchase, investment grade; Maintain a dollar weighted average portfolio maturity between 7 and 12 years; At least 80% of its net assets, plus borrowings for investment purposes, in municipal bonds which produce interest that is exempt from federal income tax and, in the opinion of bond counsel of the issuer of Kansas obligations, is exempt from Kansas state income taxes; and > At least 80% of its net assets in securities the income from which is not subject to the alternative minimum tax. Main types of securities the Fund may hold: Municipal Securities from the State of Kansas Municipal Securities from other states Short-Term Investments 26 Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. State Specific Risk . State specific risk is the chance that the Fund, because it invests primarily in securities issued by Kansas and its municipalities, is more vulnerable to unfavorable developments in Kansas than funds that invest in municipal bonds of many different states. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. The Fund is diversified under the Investment Company Act of 1940, as amended (the 1940 Act). Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart and table below show how the Kansas Tax-Exempt Bond Fund has performed and how its performance has varied from year to year. The information provides some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and showing in the table how the Funds average annual returns compare with the returns of the Barclays Capital 7-Year Municipal Index, a widely recognized unmanaged index generally representative of intermediate- and short-term municipal bonds. The Fund has been in existence since December 10, 1990. From its inception to May 17, 1997, the Fund was organized as the Kansas Tax Exempt Income Portfolio of the SEI Tax Exempt Trust. From May 17, 1997 until March 2, 2006, the Fund was organized as the Kansas Tax Exempt Bond Fund of the former American Independence Funds Trust. Since March 2, 2006, the Fund has been organized in its current status. Since November 2000, the Fund has been managed by its current manager. The Fund has carried forward the performance of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor funds Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The returns for the Institutional Class, Class A and Class C will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and 27 reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. (1) The Institutional Class had been previously designated as Service Class and subject to a front-end sales charge prior to February 28, 2002. These figures are for the year ended December 31 of each year. While the Institutional Class Shares have no sales charge, Service Class Shares did; and performance would have been lower if sales charges were included Best quarter: % Q4 2000 Worst quarter: )% Q2 1999 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % Class C Shares % % % Barclays Capital 7-Year Municipal Index % % % (1) For current performance information, including the Funds 30-day yield, call 1-888-266- 8787. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. (4) The Index does not reflect the deduction for fees, expenses or taxes. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Managed the . Manager Name Primary Title Fund Since Robert Campbell Portfolio Manager 2000 28 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class C Class Shares Shares Shares Initial Purchase $ 3,000,000 $ 5,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 29 International Bond Fund FUND SUMMARY  INTERNATIONAL BOND FUND Investment Objectives/Goals. The Funds goal is to provide investors with as high a level of total return as may be consistent with the preservation of capital by principally investing directly or indirectly in fixed income securities and other financial instruments to gain exposure to issuers located outside the United States. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25 % Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None (1 ) Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40 % 0.40 % Distribution (12b-1) and Service Fees None 0.25 % Other Expenses 0.49 % 0.49 % Acquired Fund Fees and Expenses 0.00 % 0.00 % Total Annual Fund Operating Expenses 0.89 % 1.14 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is not assessing a 12B-1 fee. Should the Fund wish to impose this fee, the implementation must be approved by the Board and shareholders must be provided with 60 days prior notice. (3) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 0.89% and 1.14% for the Institutional Class Shares and Class A Shares, respectively. 30 (5) Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses do not exceed 0.89% of the Funds average net assets for the Institutional Class Shares until March 31, 2013 and 1.14% of the Funds average net assets for the Class A until March 1, 2011. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the International Bond Funds portfolio turnover rate was 73%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 65% of the Fund's total assets will be invested in debt securities and their related instruments from jurisdictions outside the U.S., including emerging markets; > Debt securities and their related instruments of issuers from at least three different countries other than the United States; At least 80% of its net assets in foreign issues; Not more than 20% of net assets in developing countries or emerging market securities; Derivatives, such as options, futures, forward contracts and swap agreements, for hedging and non- hedging purposes, such as to manage the effective duration of the Fund or as a substitute for direct investment, including to increase exposure to the global markets; > More than 25% of its total assets in the Banking and Finance industry. For purposes of this limitation, the Banking and Finance industry is deemed to include securities of issuers engaged in banking or finance businesses, including issuers of asset- and mortgage-backed securities; and > Seek to maintain an average Fund Quality rating of A- (A3). Main types of securities the Fund may hold: Asset-Backed Securities and Mortgage-Backed Securities Bank Obligations Corporate Debt Securities 31 Derivative Securities, including futures, options and forward contracts Government Debt Instruments Short-Term Investments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Political Risk. A greater potential for revolts, and the taking of assets by governments exists when investing in securities of foreign countries. Duration risk. Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Concentration risk. A Fund that invests more than 25% of its total assets in the securities of issuers in any one industry is exposed to the risk that factors affecting that industry will have a greater effect on the Fund than they would if the Fund invested in a diversified number of unrelated industries. The 32 International Bond Funds concentration risk is in the banking industry, which exposes the Fund to risks associated with the banking industry, such as interest rate and credit risks. The Fund is non-diversified under the 1940 Act, meaning that it may invest in a limited number of issuers. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart listed below shows how the International Bond Fund and its predecessor have performed from year to year. The table below it compares the Fund's performance over time to those of the Barclays Capital Global Aggregate Index (ex-USD). This table gives some indication of the risks of an investment in the Fund by comparing the Fund's performance with a broad measure of market performance. The Fund has been in existence since May 9, 1996, but until May 8, 2008, the Fund was organized as the International Portfolio of the former FFTW Funds, Inc. The returns for the Institutional Class and Class A will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. (1) Institutional Class Shares were previously called Advisor Class. These figures are for the year ended December 31 of each year. Best quarter: % Q2 2002 Worst quarter: )% Q3 2008 33 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % Barclays Capital Global Aggregate Index (ex-USD) % % % (1) For current performance information, including the Funds 30-day yield, call 1-888-266- 8787. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) After-tax returns for Class A Shares, which are not shown, will vary from those shown for Institutional Class Shares. (4) The Index does not reflect the deduction for fees, expenses or taxes. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. Robert A. Campbell is responsible for the oversight of the sub-advisory relationship. Sub-Adviser. Fischer Francis Trees & Watts, Inc., and two of its affiliates, Fischer Francis Trees & Watts, Inc., a corporate partnership organized under the laws of the United Kingdom, and Fischer Francis Trees & Watts (Singapore) PTE. LTD., a Singapore corporation, serves as the Sub-Adviser to the Fund. Managed the . Manager Name Primary Title Fund Since David J. Marmon Portfolio Manager 2000 Robert Campbell Portfolio Manager 2008 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class Shares Shares Initial Purchase $ 3,000,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 34 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 35 U.S. Inflation-Indexed Fund FUND SUMMARY  U.S. INFLATION-INDEXED FUND Investment Objectives/Goals. The Funds goal is to provide investors with a high level of total return in excess of inflation as may be consistent with the preservation of capital. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Class C Shares Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25 % None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None (1 ) 1.00 % Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40 % 0.40 % 0.40 % Distribution (12b-1) and Service Fees None 0.25 % 1.00 % Other Expenses 0.33 % 0.33 % 0.33 % Acquired Fund Fees and Expenses 0.00 % 0.00 % 0.00 % Total Annual Fund Operating Expenses 0.73 % 0.98 % 1.73 % Fee Waivers and Expense Reimbursements -0.41 % -0.41 % -0.41 % Net Expenses 0.32 % 0.57 % 1.32 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.0% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. (3) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is not assessing a 12b-1 fee. Should the Fund wish to impose this fee, the implementation must be approved by the Board and shareholders must be provided with 60 days prior notice. (4) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (5) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the 36 Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 0.73%, 0.98% and 1.73% for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. (6) Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses do not exceed 0.32% of the Funds average net assets for the Institutional Class Shares until March 31, 2013, 1.49% of the Funds average net assets for the Class A Shares until March 1, 2011 and 1.99% of the Funds average net assets for the Class C Shares until March 1, 2011. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. As of October 31, 2009, the U.S. Inflation-Indexed Funds portfolio turnover rate was 189%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of the Fund's net assets (including borrowings for investment purposes) in inflation-indexed securities that are denominated in U.S. dollars and derivative instruments denominated in U.S. dollars whose returns are linked to the inflation rate; Derivatives as a substitute for direct investment in inflation-indexed securities; and Up to 20% of the Funds net assets (including borrowings for investment purposes) in foreign inflation- indexed securities (sovereign issues only) whose returns may be hedged into U.S. dollars, U.S. government and agency securities that are not indexed to inflation, and corporate bonds denominated in U.S. dollars or foreign currencies. Main types of securities the Fund may hold: Inflation-Linked Securities Derivative Securities Foreign sovereign inflation-indexed securities Corporate Bonds Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers 37 expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Duration risk. Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. The Fund is non-diversified under the 1940 Act, meaning that it may invest in a limited number of issuers. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The bar chart listed below shows how the U.S. Inflation-Indexed Fund and its predecessor have performed from year to year. The table below it compares the Fund's performance over time to those of the Barclays Capital U.S. Treasury Inflation Note Index. This table gives some indication of the risks of an investment in the Fund by comparing the Fund's performance with a broad measure of market performance. The Fund has been in existence since January 2, 2001, but until May 8, 2008, the Fund was organized as the U.S. Inflation-Indexed Portfolio of the former FFTW Funds, Inc. The returns for the Institutional Class, Class A and Class C will differ because of differences in the expenses of each class. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. Both the bar chart and the table assume reinvestment of dividends and distributions and 38 reflect voluntary and contractual fee reductions. Without such fee reductions, the Funds performance would have been lower. (1) Institutional Class Shares were previously called Advisor Class. These figures are for the year ended December 31 of each year. Best quarter: % Q3 2002 Worst quarter: )% Q3 2008 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 Since 1 Year 5 Years Inception* Institutional Class Shares Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distribution and sale of shares % % % Class A Shares % % % Class C Shares % % % Lehman Brothers 1-3 Aggregate Index % % % * Since inception of the Fund is January 2, 2001 (1) For current performance information, including the Funds 30-day yield, call 1-888-266- 8787. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. (4) The Index does not reflect the deduction for fees, expenses or taxes. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. Robert A. Campbell and Mr. Eric M. Rubin are responsible for the oversight of the sub-advisory relationship. Sub-Adviser. Fischer Francis Trees & Watts, Inc., located at 200 Park Street, New York, NY 10016, and two of its affiliates, Fischer Francis Trees & Watts, Inc., a corporate partnership organized under the laws of the United Kingdom, and Fischer Francis Trees & Watts (Singapore) PTE. LTD., a Singapore corporation, serves as the Sub-Adviser to the Fund. 39 Managed the . Manager Name Primary Title Fund Since Cedric Scholtes Portfolio Manager 2006 Robert Campbell Portfolio Manager 2008 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class C Class Shares Shares Shares Initial Purchase $ 250,000 $ 5,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787): American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 40 Fusion Fund FUND SUMMARY  FUSION FUND Investment Objectives/Goals. The Funds investment objective is long-term capital appreciation across a wide variety of market conditions, with the goal of providing longer term investors better returns with less volatility than the broad equity market averages across a full market cycle. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Fund starting on page of the Funds Prospectus. The table does not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. Institutional Class Class A Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 2.25 % Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None (1 ) None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.40 % 1.40 % Distribution (12b-1) and Service Fees None 0.50 % Other Expenses 2.55 % 2.55 % Acquired Fund Fees and Expenses 0.19 % 0.19 % Total Annual Fund Operating Expenses 4.14 % 4.64 % Fee Waivers and Expense Reimbursements -2.05 % -2.05 % Net Expenses 2.09 % 2.59 % (1) Class A shares that are purchased in amounts of $1,000,000 or more will be assessed a 1.00% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) The Board approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. (3) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year restated. (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the above fee table. Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (Acquired Fund(s)). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund. Acquired Fund Fees and Expenses are reflected in the Acquired Funds net asset value. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 3.95% for the Institutional Class Shares and 4.45% for Class A Shares. (5) Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses do not exceed 1.90% of the Funds average net assets for the Institutional Class Shares and 2.40% of the Funds average net assets for the Class A Shares. The 41 contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvest all dividends and distributions. This is only an example; actual expenses may be different. Because this example is hypothetical and for comparison only, your actual costs will be different. 1 Year 3 Year Institutional Class Shares $ 212 $ 1,031 Class A Shares $ 481 $ 1,374 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. The Fund has not yet commenced operations, and therefore, has no portfolio turnover rate to report. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > Equities and exchange-traded funds (ETFs) representing: both U.S. and overseas debt and equity securities; > Securities in both developed and emerging markets in Europe, the Far East, the Middle East, Africa, Australia, Latin America and North America; Up to 150% net long and 50% net short; Up to 30% of its net assets in U.S. Government zero-coupon bonds; and Other investment companies. Main types of securities the Fund may hold: Common stocks of companies traded on major stock exchanges Fixed income securities U.S. Government Zero Coupon Bonds Short term money market securities Exchange-traded funds (ETFs) and Other Investment Companies Foreign securities Futures Contracts, Swaps, Options and other types of derivative instruments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. 42 Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Zero-Coupon Bond Risk . Zero-coupon securities make no periodic interest payments, but are sold at a deep discount from their face value. The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuers perceived credit quality. If the issuer defaults, the holder may not receive any return on its investment. Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed-income securities. ETF and Investment Company Risk. The Fund may invest in ETFs, closed-end funds and other investment companies ("Underlying Funds"). As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities. You will indirectly bear fees and expenses charged by the underlying Funds in addition to the Funds direct fees and expenses. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Short Selling Risk . The Fund will incur a loss as a result of a short sale if the price of the security sold short increases in value between the date of the short sale and the date on which the Fund purchases the security to replace the borrowed security. In addition, a lender may request, or market conditions may dictate, that securities sold short be returned to the lender on short notice, and the Fund may have to buy the securities sold short at an unfavorable price. The Funds losses are potentially unlimited in a short sale transaction. Short sales are speculative transactions and involve special risks, including greater reliance on the advisers ability to accurately anticipate the future value of a security. Furthermore, taking short positions in securities results in a form of leverage which may cause the Fund to be more volatile. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. The Fund is non-diversified under the 1940 Act, meaning that it may invest in a limited number of issuers. 43 Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Funds share price is lower than when you invested. More information about fund risks, including additional risk factors not discussed above, is included in Fund Details and the fund's Statement of Additional Information. Past Performance. The Fund has not commenced operations as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. An appropriate broad-based index also will be included in the performance table. Although past performance of a Fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risks of investing in the Fund. The returns for Class A and Institutional Class will differ because of differences in expenses of each class. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Mr. T. Kirkham Barneby is responsible for the oversight of the sub-advisory relationship. Sub-Adviser. Holmgren Capital Management, LLC serves as the Sub-Adviser to the Fund. Managed the Manager Name Primary Title Fund Since John Holmgren Chief Investment Officer 2009 Michael Holmgren Portfolio Manager 2009 Frank Vallario Portfolio Manager 2009 For additional information about the Adviser, Sub-adviser and portfolio managers, please refer to the Fund Management section starting on page of this Prospectus. For more information regarding portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds he manages, please consult the SAI. Purchase and Sale Information. Purchase minimums Institutional Class A Class Shares Shares Initial Purchase $ 3,000,000 $ 5,000 Subsequent Purchases $ 5,000 $ 250 How to purchase shares through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling (888) 266-8787 American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Shares of the Fund may not be available for sale in all states. Consult your investment representative or institution for specific information. 44 Orders received by your broker or Service Organization for the Fund in proper order prior to the determination of net asset value and transmitted to the Fund prior to the close of its business day which is currently 4:00 p.m. Eastern Time, will become effective that day. How to redeem shares In general, you may redeem shares on any business day: through Foreside Distribution Services, LP (the Distributor) through banks, brokers and other investment representatives by calling (888) 266-8787 or by writing to the Fund at the address below American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information . The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 45 MORE ABOUT THE FUNDS Additional Information About the Funds Investment Strategies. The investment objective, principal strategy and primary risks of each Fund are discussed individually above. Additional information on principal strategies can be found below and details on the various types of investments can be found in the SAIs. Investment Objective. Each Funds investment objective is fundamental, which means that it may be changed only with the approval of Fund shareholders. 80% Policy. Each Fund has a policy of investing at least 80% of its assets in securities that are consistent with the Funds name. If a Fund changes this policy, a notice will be sent to shareholders at least 60 days in advance of the change and this prospectus will be supplemented. Temporary Defensive Policy. Under adverse market conditions, each Fund may, for temporary defensive purposes, invest up to 100% of its assets in cash or cash equivalents, including investment grade short-term obligations. To the extent that a Fund invokes this strategy, its ability to achieve its investment objective may be affected adversely. Stock Fund . The Funds Sub Adviser uses a value oriented approach to selecting stocks by identifying stocks that it considers undervalued (i.e. priced less than its real worth). The Funds sub adviser also considers the companys soundness and earnings prospects. If the Funds Sub Adviser determines a company may no longer benefit from the current market and economic environment and shows declining fundamentals, it will eliminate the Funds holding of the companys stock. International Equity Fund . Most of the purchases and sales made by the Fund will be made in the primary trading market for the particular security. The primary market is usually in the country in which the issuer has its main office. The Fund generally follows a multi-capitalization approach focusing on mid to large-capitalization companies, but the Fund may also invest in smaller, emerging growth companies. Short-Term Bond Fund . The Fund invests primarily in high quality debt securities. The portfolio manager may use interest rate hedging as a stabilizing technique. The performance objective of the Fund is to outperform an index that the portfolio manager believes is an appropriate benchmark for the Fund. The current index is the Barclays Capital 1-3 Year Treasury Index. Although the value of the Funds shares will fluctuate, under normal market conditions the Funds adviser will seek to manage the magnitude of fluctuation by limiting the Funds duration to 2 years or less. Duration measures the price sensitivity of a fixed-income security to changes in interest rates. The longer a securitys duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with longer average portfolio duration will be more sensitive to changes in interest rates than a fund with shorter average portfolio duration. By way of example, the price of a bond fund with duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Intermediate Bond Fund . The Funds overall investment philosophy emphasizes a fundamental approach to managing fixed income assets with a goal of delivering consistent investment returns. The strategies employ a top-down, macroeconomic approach to determine the portfolios positioning on the yield curve, duration, maturity, and sector allocation. The Fund then initiates a process of security analysis based on several factors including but not limited to economic trends, inflation, and fiscal policy. The strategy seeks to outperform the Barclays U.S. Aggregate fixed income index. Kansas Tax-Exempt Bond Fund . The Fund invests primarily in municipal bonds with maturities ranging from 1 to 20 years. It is the intent of the Adviser to maintain a dollar weighted average portfolio maturity between 7 and 12 years. The Fund will not purchase securities which are rated, at the time of purchase, below Baa by a Nationally Recognized Statistical Rating Organization (NRSRO).* The Fund is managed to provide an attractive yield from municipal bonds that have strong credit qualities. Municipalities with these strong credit qualities are more likely to offer a reliable stream of payments. The Funds adviser may sell a security if its fundamental qualities deteriorate or to take advantage of more attractive yield opportunities. 46 International Bond Fund. The Funds investment philosophy emphasizes a fundamental approach to managing fixed income assets with a goal of delivering consistent investment returns. The strategies employ a top-down, macroeconomic approach to determine the Funds positioning on the yield curve, duration, maturity, and sector allocation. The Fund then initiates a process of security analysis based on several factors including, but not limited to, economic trends, inflation, and fiscal policy. This strategy seeks to outperform the Barclays Global Aggregate Index (ex-USD) before deducting for Fund expenses. Although the value of the Funds shares will fluctuate, under normal market conditions, the Funds adviser will seek to manage the magnitude of fluctuation by limiting the Funds duration. As of February 28, 2010 the average weighted duration of the Barclays Global Aggregate Index was years. The Funds weighted average duration generally will not differ from the weighted average duration of the Barclays Global Aggregate Index (ex-USD) by more than 2 years. Duration measures the price sensitivity of a fixed-income security to changes in interest rates. U.S. Inflation-Indexed Fund. The Funds investment philosophy emphasizes a fundamental approach to managing fixed income assets with a goal of delivering consistent investment returns. The strategies employ a top-down, macroeconomic approach to determine the Funds positioning on the yield curve, duration, maturity, and sector allocation. The Fund then initiates a process of security analysis based on several factors including, but not limited to, economic trends, inflation, and fiscal policy. This strategy seeks to outperform the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index before deducting for fund expenses. Although the value of the Funds shares will fluctuate, under normal market conditions, the Funds adviser will seek to manage the magnitude of fluctuation by limiting the Funds duration. The Funds U.S. dollar-weighted average real duration generally will not differ from the weighted average duration of the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index by more than 2 years. As of February 28, 2010, the average weighted duration of the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index was years. Duration measures the price sensitivity of a fixed-income security to changes in interest rates. Fusion Fund . To achieve its investment objective, the Fund applies proprietary quantitative and trading methodologies to invest in equities and exchange-traded funds (ETFs) representing: both U.S. and overseas debt and equity securities. The Fund will only invest in debt securities of Government and Government secured bonds. ETFs typically are open-end investment companies which track securities indices or baskets of securities. The expenses associated with investing in ETFs are typically lower than the expenses associated with investing in all of the underlying securities which comprise the indices that the ETFs track. The Funds assets may be allocated among the different types of ETFs at the Advisers discretion. Management considers the primary benchmark of the Fund to be the Consumers Price Index * (CPI). As of October 2009, the CPI was -0.20% for the trailing 12 months. The S&P 500 is presented as a benchmark in compliance with SEC regulations. Related Risks. The main risks associated with investing in the Funds are summarized in Principal Investment Strategies, Risks and Performance section at the front of this prospectus under Fund Summary for each Fund. A summary matrix of risks by each fund is provided below. Following the risk matrix, you will find more detailed descriptions of these risks. Kansas Inter- Short- Inter- Inter- U.S. Description of Risk Stock national Term mediate Tax- national Inflation- Fusion Exempt Equity Bond Bond Bond Indexed Bond Banking Industry Risk X x Bond Market Risk x x x x x x x Concentration Risk x x x Credit Risk x x x x x Currency Risk x x x * The Consumer Price Index (CPI) is a measure of the average change in prices over time of goods and services purchased by households. The CPI is based on prices of food, clothing, shelter, and fuels, transportation fares, charges for doctors' and dentists' services, drugs, and other goods and services that people buy for day-to-day living. The CPI will be used as a secondary benchmark. 47 Derivatives Risk x x x x x Duration Risk x x Emerging Markets Risk x x x ETF and Regulated Investment x Company Risk Foreign Investment Risks x x x x High Portfolio Turnover Risk x x Interest Rate Risk x x x x x Leveraging Risk x x Liquidity Risk x x Management Risk x x x x x x x x Non-Diversification Risk x x x x Prepayment Risk x x x x x Quantitative Investment Strategy Risk x Recent Market Event Risk x x x x x x x x Repurchase Agreement Risk x x x x x x x x Securities Lending Risk x x x x x x x x Short-Sale Risk x Small- and Medium-Sized Companies x x Risk State Specific Risk x Stock Market Risk x x x Tax Risk x U.S. Government Obligations Risk x x x x Zero Coupon Bond Risk x Banking Industry Risk . Investing in bank obligations exposes a Fund to risks associated with the banking industry, such as interest rate and credit risks. Bond Market Risk . Some of the securities or other investment companies in which the Fund may invest are invested in a broad range of bonds or fixed-income securities. To the extent that a security or other investment company is so invested, the return on, and value of, an investment will fluctuate with changes in interest rates. Typically, when interest rates rise, the fixed-income securitys market value declines (interest-rate risk). Conversely, when interests rates decline, the market value of a fixed-income security rises. A fixed-income securitys value can also be affected by changes in the securitys credit quality rating or its issuers financial condition (credit quality risk). This means that the underlying company may experience unanticipated financial problems causing it to be unable to meet its payment obligations. Other factors may affect the market price and yield of fixed-income securities, including investor demand, changes in the financial condition of issuers of securities, government fiscal policy and domestic or worldwide economic conditions. Concentration risk. A Fund that invests more than 25% of its total assets in the securities of issuers in any one industry is exposed to the risk that factors affecting that industry will have a greater effect on the Fund than they would if the Fund invested in a diversified number of unrelated industries. Credit risk. Debt securities are subject to credit risk. Credit risk is the possibility that an issuer will fail to make timely payments of interest or principal, or go bankrupt. In addition, lower rated securities have higher risk characteristics and changes in economic conditions are more likely to cause issuers of these securities to be unable to make payments and thus default. The lower the ratings of such debt securities, the greater their credit risk. Currency Risk . Fluctuations in exchange rates between the U.S. dollar and foreign currencies may negatively affect an investment. When synthetic and cross -hedges are used, the net exposure of a Fund to any one currency may be different from that of its total assets denominated in such currency. Derivatives risk. Derivatives are subject to the risk of changes in the market price of the security, credit risk with respect to the counterparty to the derivative instrument, and the risk of loss due to changes in interest 48 rates. The use of certain derivatives, including futures contracts, may also have a leveraging effect, which may increase the volatility of the Fund. The use of derivatives may reduce returns for the Fund. Duration Risk : Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average Fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. By way of example, the price of a bond fund with duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Emerging Markets Risk . The securities in which the Fund invests may invest in foreign securities that may include securities of companies located in developing or emerging markets, which entail additional risks, including: less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict an securities investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. ETF and Investment Company Risk . The Fund may invest in shares of other investment companies. Shareholders bear both their proportionate share of the Funds expenses and similar expenses of the underlying investment company when the Fund invests in shares of another investment company. The price movement of an ETF may not track the underlying index and may result in a loss. If the Fund invests in closed-end investment companies, it may incur added expenses such as additional management fees and trading costs. ETFs are intended to provide investment results that, before expenses, generally correspond to the price and yield performance of the corresponding market index, and the value of their shares should, under normal circumstances, closely track the value of the indexs underlying component stocks. ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index. Because an ETF has operating expenses and transaction costs, while a market index does not, ETFs that track particular indices typically will be unable to match the performance of the index exactly. Investment in the Fund should be made with the understanding that the ETFs in which the Fund invests will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities and other ETF expenses, whereas such transaction costs and expenses are not included in the calculation of the total returns of the indices. Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable. Foreign Securities Risks . Investments in foreign securities involve certain inherent risks, including the following: Foreign Investment . A fund that invests in foreign securities is subject to risks such as fluctuation in currency exchange rates, market illiquidity, price volatility, high trading costs, difficulties in settlement, regulations on stock exchanges, limits on foreign ownership, less stringent accounting, reporting and disclosure requirements, limited legal recourse and other considerations. In the past, equity and debt instruments of foreign markets have had more frequent and larger price changes than those of U.S. markets. The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers balance of payments, overall debt level, and cash flow from tax or other revenues. Political and Economic Factors . Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position. The internal politics of certain foreign countries may not be as stable as those of the U.S. Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies. Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest. The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners. Enactment by these trading partners of 49 protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations . The Fund may invest in securities denominated in foreign currencies. Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the securities assets denominated in that currency. Such changes will also affect the securities income. The value of the securities assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains taxed at ordinary income rates. Interest Rate Risk . Debt securities are subject to the risk that the market value will decline because of rising interest rates. A rise in interest rates generally means a fall in bond prices and, in turn, a fall in the value of your investment. Debt securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than debt securities with shorter durations. Leveraging Risks . Leverage involves special risks. There is no assurance that a Fund will leverage its portfolio or, if it does, that a Funds leveraging strategy will be successful. The Fund may be more volatile than if the Fund had not been leveraged because the leverage tends to exaggerate any effect of the increase or decrease in the value of the Funds portfolio securities. The Fund cannot assure you that the use of leverage will result in a higher return on your investment, and using leverage could result in a net loss on your investment. Registered investment companies such as the Fund are limited in their ability to engage in short selling and derivative transactions and are required to identify and earmark assets to provide asset coverage for short positions and derivative transactions. The Funds transactions in futures contracts, swaps and other derivatives could also affect the amount, timing and character of distributions to shareholders which may result in the Fund realizing more short-term capital gain and ordinary income subject to tax at ordinary income tax rates than it would if it did not engage in such transactions, which may adversely impact the Funds after-tax returns. Liquidity Risk . Certain securities may be difficult or impossible to sell at favorable prices within the desired time frame. Management Risk . The ability of the Fund to meet its investment objective is directly related to the sub-advisers investment strategies for the Fund. The value of your investment in the Fund may vary with the effectiveness of the Advisers research, analysis and asset allocation among portfolio securities. If the Advisers investment strategies do not produce the expected results, your investment could be diminished or even lost. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Prepayment Risk . A Fund that invests in mortgage-backed and other asset-backed securities is exposed to the risk that such securities may repay principal either faster or slower than expected. A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the Funds Statement of Additional Information (SAI). Quantitative Investment Strategies Risk . Quantitative strategies, including statistical arbitrage, are highly complex, and, for their successful application, require relatively sophisticated mathematical calculations and relatively complex computer programs. Such strategies are dependent on various computer and telecommunications technologies and upon adequate liquidity in markets traded. The successful execution of these strategies could be severely compromised by, among other things, a diminution in the liquidity of the 50 markets traded, telecommunications failures, power loss and software-related system crashes. These strategies are also dependent on historical relationships that may not always be true and may result in losses. In addition, the slippage from entering and exiting positions (i.e., the market impact of trades identified by the quantitative strategies) may be significant and may result in losses. Recent Market Events. During 2008 and into 2009, U.S. and international markets experienced significant volatility. The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, and increased likelihood of default and valuation difficulties. Concerns have spread to domestic and international equity markets. In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company. As a result of this significant volatility, many of the following risks associated with an investment in a Fund may be increased. The U.S. government has taken numerous steps to alleviate these market concerns. However, there is no assurance that such actions will be successful. Continuing market problems may have adverse effects on the Fund. Repurchase Agreement Risk. Repurchase Agreements carry the risk that the other party may not fulfill its obligations under the Agreement. This could cause the value of your investment in a fund to decline. Securities Lending Risk . To earn additional income, the Funds may lend their securities to qualified financial institutions. Although these loans are fully collateralized, a funds performance could be hurt if a borrower defaults or becomes insolvent, or if the Fund wishes to sell a security before its return can be arranged. Short Sale Risk . Short selling shares of securities may result in the Funds investment performance suffering if it is required to close out a short position earlier than it had intended. This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders. Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale. In order to establish a short position in a security, the Fund must rst borrow the security from a lender, such as a broker or other institution. The Fund may not always be able to obtain the security at a particular time or at an acceptable price. Thus, there is risk that the Fund may be unable to implement its investment strategy due to the lack of available securities or for other reasons. After short selling a security, the Fund may subsequently seek to close this position by purchasing and returning the security to the lender on a later date. The Fund may not always be able to complete or close out the short position by replacing the borrowed securities at a particular time or at an acceptable price. In addition, the Fund may be prematurely forced to close out a short position if the lender demands the return of the borrowed security. The Fund incurs a loss as a result of a short sale if the market value of the borrowed security increases between the date of the short sale and the date when the Fund replaces the security. The Funds loss on a short sale is potentially unlimited because there is no upward limit on the price a borrowed security could attain. Further, if other short sellers of the same security want to close out their positions at the same time, a short squeeze can occur. A short squeeze occurs when demand exceeds the supply for the security sold short. A short squeeze makes it more likely that the Fund will need to replace the borrowed security at an unfavorable price, thereby increasing the likelihood that the Fund will lose some or all of the potential pro t from, or incur a loss on, the short sale. Furthermore, taking short positions in securities results in a form of leverage. Leverage involves special risks described under  Derivatives Risk . The Board of Trustees (the Board of Trustees) has considered the Funds short sales strategy and its attendant risks and has determined that the strategy does not impair the Funds ability to meet redemptions or meet other regulatory requirements. The Board of Trustees has adopted policies and procedures, and regularly reviews the adequacy of those policies and procedures, to ensure that the Funds short positions are continuously monitored, comply with regulatory requirements and are in the best interests of the Funds shareholders Small- and Medium-Sized Companies Risk . Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies. Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals. Securities of those companies may have limited market liquidity and their prices may be more volatile. Although diminished in large-sized 51 companies, the risks of investing in all companies include business failure and reliance on erroneous reports. Small- and medium-sized companies often have narrower markets and limited managerial and financial resources compared to larger, more established companies. You should expect that the value of the Funds shares will be more volatile than a fund that invests exclusively in large-sized companies. State Specific Risk . State specific risk is the chance that a Fund, because it invests primarily in securities issued by a specific state and its municipalities, it is more vulnerable to unfavorable developments in that state than funds that invest in municipal bonds of many different states. Stock Market Risk . The market value of a security may move up or down, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time. Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Tax Risk . A Fund investing in short sales will be subject to special tax rules (including mark-to-market, constructive sale, wash sale and short sale rules) the effect of which may be to accelerate income to the Fund, defer losses to the Fund, cause adjustments in the holding periods of the Funds securities, convert long-term capital gains into short-term capital gains or convert short-term capital losses into long-term capital losses. These rules could, therefore, affect the amount, timing and character of distributions to the Funds shareholders. Due to the nature of a Funds investment strategies and expected high portfolio turnover rate, as discussed in this Prospectus, distributions of the Funds net investment income may likely be short-term capital gains that are taxable at ordinary income rates (currently as high as 35%). U.S. Government Obligations Risk . U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury. Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the U.S. or may be backed solely by the issuing or guaranteeing agency or instrumentality itself. In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned. There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. Zero-Coupon Bond Risk . The Fund may invest up to 30% of net assets in zero-coupon bonds. Zero-coupon securities make no periodic interest payments, but are sold at a deep discount from their face value. The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date. The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuers perceived credit quality. If the issuer defaults, the holder may not receive any return on its investment. Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed-income securities. Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds paying interest on a current basis. When interest rates fall, zero-coupon securities rise more rapidly in value because the bonds reflect a fixed rate of return. An investment in zero-coupon and delayed interest securities may cause the Fund to recognize income and make distributions to shareholders before it receives any cash payments on its investment. Fund Management The Investment Adviser The investment adviser for these Funds is American Independence Financial Services, LLC (AIFS or the Adviser). The Adviser is a Delaware limited liability company and is registered as an investment adviser under the Investment Advisers Act of 1940. AIFS is based at 335 Madison Avenue, Mezzanine, New York, NY 10017. Under the supervision of the Board of Trustees, the Adviser is responsible for managing each Funds portfolio in accordance with each Funds goal and policies. In exchange for providing these services, the Adviser receives a management fee from each fund. The management fee for each Fund will be as follows: 52 Stock Fund 1.00 % Kansas Tax-Exempt Bond Fund 0.30 % International Equity Fund 0.81 % International Bond Fund 0.40 % Short-Term Bond Fund 0.40 % U.S. Inflation-Indexed Fund 0.40 % Intermediate Bond Fund 0.40 % Fusion Fund 1.40 % A discussion regarding the basis for the Board's approval of the investment advisory agreements appears in the annual report to shareholders for the fiscal period ended October 31, 2009. Under a separate administration agreement, the Funds also pay the Adviser a fee of 0.125% for providing administrative services. Portfolio Managers Under the investment advisory agreement, AIFS is responsible for the investment management oversight in its role as adviser to all of the Funds. The funds portfolio manager is responsible for the day-to-day management of the fund. Mr. Robert A. Campbell and Mr. Eric M. Rubin are responsible for the oversight of the sub-advisory relationships for all the funds except the Fusion Fund. Mr. T. Kirkham Barneby is responsible for the oversight of the sub-advisory relationship for the Fusion Fund. Mr. Rubin, President of the Funds, is a founding member of AIFS and President of AIFS since February, 2005. Mr. Rubin is also co-manager of the NestEgg Target Date Funds. Prior to 2005, Mr. Rubin was Vice President of ING Financial Partners from June 2004 to January 2005, Senior Vice President of Mercantile Capital Advisers from April 2003 to April 2004, Senior Vice President of DST International from January 2002 to April 2003 and President of EMR Financial Services from June 2000 to February 2001. Robert A. Campbell, CFA, Vice President and Portfolio Manager joined American Independence Financial Services in March, 2006. He is responsible for the day to day operations of the Kansas Tax-Exempt Bond Fund, the Short-Term Bond Fund and Intermediate Bond Fund. Prior to joining AIFS, Mr. Campbell was a senior portfolio manager with Galliard Capital Management, Inc. (the previous sub-adviser to the Kansas Tax-Exempt Bond Fund) since August 2000, where he was the portfolio manager of the Kansas Tax-Exempt Bond Fund. Prior to his employment with Galliard, Mr. Campbell served as a municipal/fixed income portfolio manager with First Commerce Investors (1997-2000), U.S. Bank/First Bank (1996-1997) and Firstier Bank (1995-1996). While at First Commerce Investors, Mr. Campbell managed two (2) fixed income mutual funds. One was a state specific municipal bond fund and the other was an intermediate taxable bond fund. Mr. T. Kirkham Barneby joined AIFS in 2008 as Chief Strategist & Portfolio Manager, Taxable Fixed Income. At AIFS he utilizes a proprietary discipline, grounded in the economic theory of interest rate behavior, to manage interest rate exposure or risk. Prior to AIFS Mr. Barneby was a Managing Member of Old Iron Hill Capital Management, LLC employing quantitatively-oriented fixed income and multi-strategy investment approaches. Previously, he headed an investment group at UBS in New York that managed equity and bond portfolios with roughly $7 billion in assets. Earlier, in the 1980s, Mr. Barneby was part of a team at Continental Can that made asset allocation decisions for the companys pension plan. He began his career in the Economics Department at First National City Bank (Citibank Jeffrey A. Miller, Chief Strategist & Portfolio Manager, Domestic Equities. Mr. Miller is responsible for the management of the Stock Fund and the equity analysts. Prior to joining AIFS in 2006, he co-founded Miller & Jacobs Capital, LLC in February 2003, and had been managing an affiliated Delaware company (also called Miller & Jacobs Capital, LLC) since 1997. He earned his Masters of Business Administration with Distinction from Cornell University. He also earned a Bachelor of Arts degree in History with Distinction from Cornell University. Prior to co-founding Miller & Jacobs Capital in 2003, and its affiliated entity in 1997, Mr. Miller was Vice President of Equity Research at Keefe, Bruyette & Woods, Inc. (KB W) where he worked from 1994 to 1997. Ariel Fromer, Vice President and Assistant Portfolio Manager, is responsible for research on the life insurance, asset management, and consumer sectors, having previously worked at the Firm as a trader. 53 Prior to joining AIFS in 2006, she wasa Vice President and Assisitant Portfolio for Miller & Jacobs Capital, LLC. Ms. Fromer was a Research Assistant at James River Capital Corporation. Ms. Fromer graduated Cum Laude with a BA in Economics and Environmental Studies from Tufts University. She is the Treasurer and member of the Board of Directors of the St. Croix Environmental Association. Tammy Dalton, Vice President of Research, is responsible for research on nonlife insurance, energy, and healthcare sectors. Prior to joining AIFS in 2006, she was Vice President of Research at Miller & Jacobs Capital, LLC. Ms. Dalton was a Vice President of Mizuho Corporate Bank. Employed by the bank for 10 years, she served as a Portfolio Manager for Mountain Capital Advisors, an asset management group which managed assets exceeding $1.5 billion. Previously, Ms. Dalton was Vice President & Team Leader of Mizuhos Asset Recovery Group, with prior experience in Fuji Banks Leveraged Finance Group and the Americas Division overseeing credit and risk management functions of Heller Financial. Ms. Dalton received a BA in International Politics and Economics from Middlebury College and an MBA from Cornell University in 1994. For additional information about the portfolio managers compensation, other accounts managed by the portfolio managers and the portfolio managers ownership of securities of the Funds they manage, please consult the SAI. Sub-Advisers International Equity Fund Securities Global Investors, LLC (SGI) serves as the Sub-Advisor to the Fund. Under AIFS supervision, SGI is responsible for making the specific decisions about buying, selling and holding securities; selecting and negotiating with brokers and brokerage firms; and maintaining accurate records for the Fund. SGI is located at 801 Montgomery Street, 2nd Floor, San Francisco, California 94133. SGI managed more than $ in assets on December 31, 2009. SGI is a wholly owned subsidiary of Security Benefit Corporation. Security Benefit Corporation is a wholly owned subsidiary of Security Benefit Mutual Holding Company. SGI and Security Investors, LLC located at One Security Benefit Place, Topeka, Kansas 66636, operate as SGI, the investment advisory arm of Security Benefit Corporation. The SGI investment team of David Whittall, Scott Klimo and Yon Perullo are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Managers . David Whittall , Portfolio Manger, International EquitiesMr. Whittall joined SGIs global equity team in 2004. Currently, Mr. Whittall has twenty years of professional and international investment experience. Prior to joining SGI, Mr. Whittall served as Senior Vice President and Senior International Equity Salesman for HSBC Securities. Prior to HSBC, he was a Vice President at JP Morgan and their senior European equity salesman in San Francisco. Before his work in international equity sales, Mr. Whittall spent seven years at Montgomery Asset Management where he was a Senior Analyst, Portfolio Manager and Principal. Mr. Whittall was the founder and portfolio manager for the Montgomery New Power fund, a utility/energy-focused sector fund. Mr. Whittall joined Montgomery after living in Hong Kong for five years where he was an Associate Director at Baring Securities and Head of China Equity Research. Mr. Whittall holds a B.A. in Asian Studies from the University of California at Berkley. He was the recipient of the UC Regents Scholarship for study abroad and attended Beijing University in the Peoples Republic of China from 1987 to 1988. Mr. Whittall speaks Mandarin Chinese and French. Scott Klimo , CFA, Portfolio Manager, International EquitiesMr. Klimo joined SGIs global equity team in 2002. Currently, Mr. Klimo has over 20 years of professional and international investment experience. Prior to joining SGI, Mr. Klimo worked as a Senior International Analyst for Founders Asset Management in Denver, focusing on consumer durables and non-durables, telecommunications and telecom equipment. Before joining Founders, Mr. Klimo was an Assistant Portfolio Manager for the State of Wisconsin 54 Investment Board, where he helped manage a $4 billion international portfolio with a value-oriented investment style. Scott began his career in 1987 as an analyst for Crosby Securities in Hong Kong before progressing to Thailand Research Director for Smith New Court Far East. Scott holds a B.A. in Asian Studies from Hamilton college in New York and has done post-graduate language study at the Chinese University of Hong Kong and the National Taiwan Normal University. In addition to speaking, reading and writing Mandarin Chinese, he also speaks Thai. Mr. Klimo is a Chartered Financial Analyst. Yon Perullo , CFA, Portfolio and Risk ManagerMr. Perullo joined SGI in 2007, bringing over 9 years of quantitative product development and investment experience. Prior to joining SGI, Yon was a co-founder and portfolio manager at Nascent Strategies, LLC; a Connecticut based hedge fund that specialized in quantitative market-neutral investing, where he was directly responsible for building the quantitative screening and risk management models employed by the fund. Before Nascent, Mr. Perullo was a Vice President of Quantitative Analytics at FactSet Research Systems, where he directed the global sales and development of FactSets suite of quantitative products, including alpha modeling, portfolio simulation, and risk analysis. During his tenure at FactSet, Mr. Perullo was extensively involved in aiding clients in strategy creation, portfolio analysis, and execution. He earned his B.A. in Chemistry from the University of Rhode Island. He is a Chartered Financial Analyst. Short-Term Bond Fund, Intermediate Bond Fund, International Bond Fund and U.S. Inflation-Indexed Fund Fischer Francis Trees & Watts, Inc ("FFTW (NY)"), a New York corporation and two of its affiliates, Fischer Francis Trees & Watts, Inc ("FFTW (NY)"), a corporate partnership organized under the laws of the United Kingdom, and Fischer Francis Trees & Watts (Singapore) PTE. LTD. (FFTW (Singapore)"), a Singapore corporation (collectively referred to as the "Sub-Adviser") serve as the Sub-Adviser to the Funds. The Sub-Adviser conducts investment research and is responsible for the purchase, sale or exchange of the Funds' assets. FFTW (NY) was organized in 1972. The Sub-Adviser is registered with the Commission and managed approximately $ in assets, as of December 31, 2009, for numerous fixed-income portfolios. The Sub-Adviser currently advises institutional clients including central banks and official institutions, corporations for management of cash and retirement fund assets, public employee retirement funds, insurance companies, non-profit institutions and commercial banks. The Sub-Adviser also serves as the adviser or the sub-adviser to domestic and international pooled investment vehicles. The Sub-Adviser's New York offices are located at 200 Park Avenue, New York, New York 10166. The Sub-Adviser is directly wholly-owned by Charter Atlantic Corporation (CAC"), a New York corporation. CAC is owned by BNP Paribas, which is a publicly owned limited liability company banking corporation organized under the laws of the Republic of France. Portfolio Managers . Short-Term Bond Fund . Kenneth ODonnell , CFA, Portfolio Manager, joined FFTW in 2002 in New York. He is responsible for the management of money market, short and short-intermediate Funds. Mr. ODonnell was previously with Standish Mellon Asset Management in Boston as an asset-backed security specialist in the structured products group. Mr. ODonnell holds a BS in mechanical engineering from Syracuse University and an MS in finance from Boston College. He is a member of the New York Society of Security Analysts. Intermediate Bond Fund and International Bond Fund. David J. Marmon , Managing Director, joined FFTW in 1990 in New York. Mr. Marmon manages global aggregate, global sovereign, international and core portfolios. Prior to his current role, he was responsible for managing FFTWs Credit Team. Before joining FFTW, Mr. Marmon was head of futures and options research at Yamaichi International (America) and a financial analyst and strategist at the First Boston Corporation, where he developed hedging programs for financial institutions and industrial firms. Mr. Marmon earned an MA in economics from Duke University (1982), where he also pursued doctoral studies. He graduated summa cum laude with a BA in economics from Alma College (1980). 55 U.S. Inflation-Indexed Fund . Cedric Scholtes , Portfolio Manager, joined FFTW in June 2006 and is a portfolio manager in the Governments and Multi-Sector Team. He manages US and global inflation-linked portfolios and works with members of the Structured Securities and Short Duration Team on global short duration sovereign mandates. Mr. Scholtes came from Goldman Sachs where he was a vice president in the Inflation Trading Group, Fixed Income Commodities & Currencies Division. His responsibilities included formulating and implementing trading strategies, making markets in inflation-linked securities and building inflation-market analytical tools. Before Goldman Sachs, he spent six years as a trader/analyst at both the Bank of England, where he worked on the Foreign Exchange Reserves Management Staff, and the Federal Reserve Bank of New York on the Treasury Market Policy Staff. Mr. Scholtes holds a masters degree in finance and economics from Warwick Business School, a masters in economics from the London School of Economics, and an MA/BA in economics from the University of Cambridge. Fusion Fund Holmgren Capital Management, LLC (HCM), 335 Madison Avenue, Mezzanine, New York, NY 10017, is a registered investment adviser specializing in the management of global alternative and institutional strategies. HCM will serve as the Sub-Adviser to the Fund. The Sub-Adviser conducts investment research and is responsible for the purchase, sale or exchange of the Funds' assets. HCM currently has assets under management of $. Mr. John J. Holmgren, Mr. Frank A. Vallario and Mr. Michael Holmgren will act as the lead portfolio managers to the AI Fusion Fund. As such, they will have direct and primary responsibility for all investment decisions, subject to the overall supervision of the Adviser. In particular, Mr. Vallario will be responsible for the management of the portfolio supported by the HCM investment management team. Portfolio Managers. Mr. John Holmgren  President of Holmgren Capital Management, LLC (HCM). He joined AIFS in 2008 as Chief Investment Officer  Equities and founded HCM. He is responsible for the oversight, development and implementation of equity strategies. He was Chief Investment Officer and Chief Executive Officer of DSI International Management, Inc (DSI) from 2003-2007 which was acquired by UBS (Paine Webber) in 1999. Mr. Holmgren was a Managing Director at UBS and sat on the various UBS Global AM and OConnor Investment and Management Committees. From 1999-2007as COO he was the COO of DSI and a Managing Director of UBS. He worked closely with the other senior members of UBS Global AM leadership to ensure investment and logistical priorities were met. He began his financial markets career as a registered representative with Ascher Decision, a broker dealer (1983 to 1986). From 1986 to 1988, he was a product developer and marketing representative for Decision Services, Inc., an independent economic and securities research firm. In 1987 he was one of the original founders of DSI International Management. From 1988 to 1997, he was the founder and President of DSC Data Services, Inc., an independent, quantitative research firm. From 1997 until 2000 he was the COO and a Portfolio Manager at DSI. Mr. Michael Holmgren  Vice President and Portfolio Manager of HCM. He joined AIFS and founded HCM in 2008 and is responsible for the development and implementation of quantitative investment product. He was Chief Operating Officer of DSI from 2005 -2007 and a member of the portfolio management team. Mike Holmgren was responsible for investment operations and portfolio implementation of the DSI business group within UBS Global AM. DSI was a key provider of global quantitative risk controlled and long/short equity products within UBS Global Asset Management. He joined DSI International Management, Inc. in 1988 as an analyst to develop, operate and enhance the global equity databases and portfolio simulation processes. Prior to joining DSI, he worked in product development at Decision Services, an independent economic and securities firm. Mr. Frank Vallario  Vice President and Portfolio Manager of HCM. He joined AIFS as a Portfolio Manager and founded HCM in 2008. Previously, he was a member of the portfolio management team for DSI, responsible for managing the groups U.S. risk controlled and U.S. long/short equity products. His other responsibilities included stock selection research, alternative portfolio construction, product development and performance attribution for the groups global risk controlled and long/short equity products. He began 56 his career in 1995 in the capital markets division of PaineWebber, Inc. In 1996, Mr. Vallario joined the asset management divisions Quantitative Investments Group as a portfolio manager For additional information about the portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities of the Funds managed, please consult the SAI. INVESTING WITH THE FUNDS In this section, you will find information on how to invest in the Fund, including how to buy, sell and exchange fund shares. It is also the place to look for information on transaction policies, dividends, taxes, and the many services and choices you have as an American Independence Funds shareholder. You can find out more about the topics covered here by contacting the American Independence Funds, speaking with your financial representative or a representative of your workplace retirement plan or other investment provider. Choosing a Class of Shares The Funds offer either two or three classes of shares (the International Equity Fund, the Intermediate Bond Fund, the International Bond and the Fusion Fund currently do not offer Class C Shares). The choice among share classes is largely a matter of preference. You should consider, among other things, the different fees and sales loads assessed on each share class and the length of time you anticipate holding your investment. If you prefer to pay sales charges up front, wish to avoid higher ongoing expenses, or, more importantly, you think you may qualify for volume discounts based on the amount of your investment, then Class A shares may be the choice for you. You may prefer instead to see every dollar working from the moment you invest. If so, then consider Class C shares, which do not have a front-end sales charge. After six years, Class C shares convert to Class A shares to avoid the higher ongoing expenses assessed against Class C shares. Please see the expenses listed for each Fund and the following sales charge schedules before making your decision. Generally, we offer more sales charge reductions or waivers for Class A shares than for Class C shares, particularly if you intend to invest greater amounts. You should consider whether you are eligible for any of the potential reductions or waivers when you are deciding which share class to buy. Please see  Class A Shares Sales Charge Reductions  section below for more information. You may wish to discuss this choice with your financial consultant. Institutional Class Shares . Institutional Class Shares of the Funds are offered at net asset value without a sales load. Purchases of Institutional Class shares may only be made by one of the following types of "Institutional Investors": (1) trusts, or investment management and other fiduciary accounts managed or administered by AIFS or its affiliates or correspondents pursuant to a written agreement, (2) any persons purchasing shares with the proceeds of a distribution from a trust, investment management and other fiduciary account managed or administered by AIFS or its affiliates or correspondents, pursuant to a written agreement, and (3) other persons or organizations authorized by the Distributor. The Trust and the Distributor reserve the right to waive or reduce the minimum initial investment amount with respect to certain accounts. All initial investments should be accompanied by a completed Purchase Application, a form of which accompanies this Prospectus. The minimum initial investment amount for the Institutional Class Shares is $3,000,000, except with respect to the Stock Fund and U.S. Inflation-Indexed Fund the minimum initial investment is $250,000. The Fund may waive its minimum purchase requirement or may reject a purchase order if it considers it in the best 57 interest of the Fund and its shareholders. See "Anti-Money Laundering Program" at the end of this section and the "Market Timing Policies" section. Class A Shares . Class A Shares of the Funds are offered with a front-end sales charge and volume reductions. For purchases of $1,000,000 or more a CDSC of 1.00% will be assessed if redeemed within one year of purchase and 0.50% CDSC will be assessed if redeemed after the first year and within the second year. The minimum investment for Class A Shares is $5,000. Subsequent investments are $250. Class A Share Sales Charge Schedule. If you choose to buy Class A shares, you will pay the Public Offering Price ( POP ) which is the Net Asset Value (NAV) plus the applicable sales charge. Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as breakpoint levels, the POP is lower for these purchases. The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the net asset value of those shares. Because of rounding in the calculation of the POP , the actual sales charge you pay may be more or less than that calculated using the percentages shown below. At its discretion, the Distributor may provide the Broker-Dealer the full front-end sales charge. Stock Fund and International Equity Fund Front -End Front -End Broker- Sales Charge Sales Charge Dealer as % of Public as % of Net Amount of Offering Price Amount Sales Amount of Purchase Invested Concession Less than $50,000 5.75
